ELLISON, P. J., concurring-
[ 789] I am doubtful on the holding of the principal opinion that plaintiffs made a case for the jury on the issue whether the truck driver could have saved the boy after the latter’s bicycle suddenly struck a parked automobile and threw him into the street in the path of the approaching truck. One witness estimated the truck was then about l-% or 2 truck lengths away, an estimated distance of 31 to 42 feet. This witness said the 'truck was traveling 10-15 miles per hour. The truck driver said the same. And he said he stopped the truck in 28-30 feet. Before he fell the boy was waving at the truck driver, whom he knew, thus diverting the latter’s attention. Certainly it is a case where reaction time was a very important element. I concur in the ruling of the opinion on the sole cause instruction.